Citation Nr: 1133965	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-32 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from December 1954 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

This matter was previously before the Board in September 2009 and November 2010 at which time it was remanded for additional development.  It is now returned to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, residuals of a right knee injury are manifested as a result of his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a right knee injury have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the Veteran's claim of service connection for residuals of a right knee injury.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for arthritis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has a current right knee disability that is manifested as a result of an injury sustained during his period of active service.  Specifically, he has described that while lying in a prone position on a rifle range during basic training, a drill sergeant stepped down on his right foot in order to make it go flat, causing his right knee to snap.  He alleges that he was admitted to the hospital for about seven days.  

The Veteran's complete service treatment records are unavailable and his missing records are deemed to have been destroyed in a fire at the National Personnel Records Center records center in 1973.  The Board recognizes that there is a heightened obligation to assist a claimant in the development of his case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).
The available service treatment records contained in the Veteran's claims file only consist of two separate reports of medical treatment.  Notably, one of these reports, dated in December 1954, reveals that the Veteran was admitted to the hospital for five days for internal derangement of the left knee, including a tear of the medial meniscus. Treatment consisted of orthopedic surgery.

A July 2007 VA ambulatory care report shows that the Veteran reported that he had been having knee pain since basic training, and that his pain and instability had gradually worsened as he aged.  The Veteran was then seen in August 2007 for a VA orthopedic surgery consultation, where he reported having knee pain for 12 years, and that the pain had increased since he incurred a knee injury five years prior to the consultation.  The VA physician noted that a July 2007 X-ray report had indicated that the Veteran had moderate degenerative changes in the right knee joint. 

A July 2007 magnetic resonance imaging (MRI) study reveals an abnormal posterior horn of the medial meniscus and joint effusion with associated popliteal cyst.  The impression of the physician was that the Veteran had degenerative arthritis and a probable degenerative tear of the posterior horn of the medial meniscus.  The Veteran was subsequently treated for right knee pain on multiple occasions using a corticosteroid injection.

The Veteran was afforded VA examinations for his right knee in June 2010 and January 2011.  June 2010 X-rays of the right knee revealed mild degenerative arthritis with joint space narrowing and osteophyte formation.  No evidence of fracture or dislocation was found.  X-rays revealed degenerative arthritis.  The diagnosis on each examination was degenerative joint disease.  The VA examiners in June 2010 and January 2011 each concluded that the Veteran's right knee disability was not caused by or a result of his active service.

In August 2011, a VA orthopedic surgeon provided a requested Veterans Health Administration (VHA) medical opinion in which the reviewing orthopedic surgeon explained that old injuries would frequently result in deterioration of the knee joint many years remote from the incident.  It was further explained that the incident on the rifle range was a cause sufficient to tear knee cartilage.  The record of the hospitalization and surgery in 1954 supported the claim of the Veteran for a service-connected injury to the right knee.  There was no evidence of any civilian or other nonservice-connected injury to the right knee which would result in the current right knee symptoms.  Therefore, the orthopedic surgeon concluded that the injury to the right knee on the rifle range during basic training was greater than a 50 percent probable cause for the current right knee problems.

There are two generally opposing opinions given by the various medical professions in this case as to whether the Veteran's right knee disability is due to or the result of his period of active service.  Basically, the June 2010 and January 2011 opinions of the VA examiners conclude that the Veteran's right knee disability was not caused by or a result of his active service.  However, the Board views these opinions to be inadequate as they are based on the fact that the Veteran's service treatment records only noted an injury to his left knee, and that there is no record of the Veteran seeking treatment for his right knee from 1956 to 1999.  These opinions do not give adequate weight to the Veteran's competent reports as to the onset and continuity of his symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

The most recent August 2011 VHA opinion, considered the medical evidence of record, coupled with the competent reports of the Veteran as to the onset and continuity of right knee symptoms, and concluded that the injury to the right knee on the rifle range during basic training was greater than a 50 percent probable cause for the current right knee problems.  The Board finds probative the findings of this expert medical opinion as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.

The Board finds that the evidence, as discussed above, is at the very least in equipoise on this matter; which is all that is required for a grant of the benefit sought on appeal.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for residuals of a right knee injury.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a right knee injury is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


